People ex rel. Fox v Ponte (2017 NY Slip Op 04571)





People v Ponte


2017 NY Slip Op 04571


Decided on June 8, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 8, 2017

Friedman, J.P., Gische, Kapnick, Kahn, Gesmer, JJ.


4225 451658/16

[*1]The People of the State of New York ex rel. Michelle Fox, on behalf of Samy Martinez-Jacquez, Petitioner-Appellant,
v Joseph Ponte, etc., Respondent-Respondent.


Seymour W. James, Jr., The Legal Aid Society, New York (Michelle Fox of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Grace Vee of counsel), for respondent.

Appeal from judgment (denominated an order), Supreme Court, New York County (Larry R.C. Stephen, J.), entered on or about September 8, 2016, denying the petition for a writ of habeas corpus and dismissing the proceeding brought pursuant to CPLR article 70, unanimously dismissed, without costs, as moot.
This challenge to a bail court's refusal, on the ground of insufficient collateral, to approve a bail bond is moot because the bail court has entered a subsequent order that increased the amount of bail, and rendered the prior bond inapplicable. We do not find that an exception to the mootness doctrine should apply (see Matter of Hearst Corp. v Clyne , 50 NY2d 707, 714-715 [1980]). Furthermore, because the existence of the superseding order would make it impossible to grant petitioner immediate release, habeas corpus relief would not be available (see People ex rel. Douglas v Vincent , 50 NY2d 901 [1980]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 8, 2017
CLERK